In the United States Court of Federal Claims
                                       No. 14-228C
                                 (Filed: October 2, 2014)


************************************
                                    *
VANESSA BROOKS                      *
Doing business as                   *
BORROWED TIME                       *
ENTERERPRISES, INC.,                *
                                    *
                  Plaintiff,        *
                                    *
            v.                      *
                                    *
THE UNITED STATES,                  *
                                    *
                  Defendant.        *
                                    *
*************************************

                             ORDER DISMISSING CASE

         Plaintiff Vanessa Brooks, doing business as Borrowed Time Enterprises, Inc.,
filed her Complaint on March 25, 2014. Plaintiff vaguely alleges that she had a contract
to provide supplies to the Government and that upon delivery of those supplies, the
Government rejected the delivery as being incorrect. Compl. at 1. Plaintiff believes the
delivery was wrongly rejected and seeks damages for breach of contract in the amount of
$10,090.00. Id. at 2. On May 27, 2014, the Government filed its Motion to Dismiss
pursuant to the Rules of the Court of Federal Claims (“RCFC”) 12(b)(6) for failure to
state a claim upon which relief can be granted. Plaintiff filed her Response on September
30, 2014. 1 For the reasons set forth below, the Court grants the Government’s Motion to
Dismiss.

        RCFC 12(b)(6) allows for the dismissal of a complaint if, assuming the truth of all
the allegations, the complaint fails to state a claim upon which relief may be granted as a
matter of law. Lindsay v. United States, 295 F.3d 1252, 1257 (Fed. Cir. 2002). When
analyzing a motion to dismiss under RCFC 12(b)(6), the Court must also accept as true
the complaint's undisputed factual allegations and should construe them in a light most
       1
         This case had previously been dismissed without prejudice for failure to
prosecute due to Plaintiff’s counsel’s failure to timely become admitted to practice before
the United States Court of Federal Claims. Thereafter, Counsel became admitted to
practice on August 22, 2014, and in light of this, the Court granted his Motion for
Reconsideration and reopened the case on August 25, 2014.
favorable to plaintiff, Gould, Inc. v. United States, 935 F.2d 1271, 1274 (Fed. Cir. 1991),
and "the [f]actual allegations must be enough to raise a right to relief above the
speculative level." Bell Altantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). The Court
is “not bound to accept as true a legal conclusion couched as a factual allegation.”
Twombly, 550 U.S. at 555 (quotation marks omitted). “[N]aked assertion[s]” devoid of
“further factual enhancement” do not suffice. Id. at 557; see also Ashcroft v. Iqbal, 556
U.S. 662, 678 (2009) (noting that the pleading standards demand more than “unadorned,
the-defendant-unlawfully harmed-me accusation[s].”).

        Plaintiff’s vague complaint, which contains only three numbered paragraphs, does
not rise to the pleading standard required by Twombly and Iqbal. Plaintiff has failed to
include any details of the contract in the pleadings, including what supplies the contract
called for, which branch of government the Plaintiff contracted with, what supplies were
delivered to the Defendant when they were rejected, what the obligations of each party
were under the contract, the total value of the contract, and any argument for why
$10,090.00 is the appropriate amount of damages for the alleged breach.

        Additionally, as RCFC 9(k) provides, “[i]n pleading a claim founded on a contract
or treaty, a party must identify the substantive provisions of the contract or treaty on
which the party relies. In lieu of a description, the party may annex to the complaint a
copy of the contract or treaty, indicating the relevant provisions.” Plaintiff has not cited
to any specific passage or substantive provision of the contract nor has a copy of the
contract been attached to the Complaint.

       Thus, because the Complaint contains an insufficient amount of information
necessary for this case to proceed, Defendant’s Motion to Dismiss is hereby GRANTED.
The Clerk of Court is directed to enter judgment accordingly and close the case.


                                                             s/ Edward J. Damich
                                                             EDWARD J. DAMICH
                                                             Senior Judge




                                             2